DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure  4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7, and 6 dependent on them,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the clause “a reflecting mirror configured to reflect a residual pumping light beam emitted from the optical waveguide to the optical waveguide” it is unclear which direction the light beam is propagating before or after being reflected, and in which portion of the optical waveguide. Clarification and correction are required.  Examiner has interpreted the claim to mean, the reflecting mirror is a reflective filter that reflects residual pumping light propagating in the direction of the signal light near the end of the optical waveguide so that, after reflection, it propagates in the direction opposite the signal light. 
In Claim 7 the clause “wherein to the optical waveguide , pumping light beams from  the plurality of the pump lasers are individually entered”  is generally narrative and indefinite, failing to conform with current U.S. practice. This clause appears to be a literal translation into English from a foreign document and is grammatically incorrect. Clarification and correction is required. Examiner suggests replacing the clause with  “wherein the pumping light beams from the plurality of the pump lasers are individually input into the optical waveguide”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Takasaka et al. (US 2020/0301066, effectively filed Dec. 15, 2017).
With regard to claim 1, Takasaka discloses  (see Fig. 1 and paragraphs [0031-0032] & [0108] ) an optical amplifier comprising :

a pump laser  (3) configured to emit a pumping light beam; and
an external resonator (first and second fiber Bragg gratings are written into the rear stage side of fiber (5) and the front stage of optical coupler(4)  ) provided on an outside of the pump laser, wherein
in an inside of the external resonator, an optical waveguide is disposed, the optical waveguide being doped with a rare earth element which absorbs the pumping light beam (erbium doped fiber (EDF)) , the optical waveguide being configured to amplify a signal light beam, and
a residual pumping light beam emitted from the optical waveguide is confined in the inside of the external resonator (resonator selectively reflects the pump light propagating in the inner cladding of the EDF).

With regard to claims 2-3, the optical waveguide is a multi-core optical fiber doped with erbium, which is a rare-earth element [0108]. 
With regard to claim 4, the rare-earth doped optical fiber includes a double-cladding structure  (with inner cladding 4ab around the cores, and an output cladding portion 4ac) that guides a pumping light beam (Figs. 3A-B and para. [0035] ).
With regard to claim 5, in an alternative embodiment, the resonator includes a reflecting mirror (36) configured (with filter 33) to reflect a residual pumping light beam emitted from the optical fiber back into the optical fiber (in the direction opposite the signal light), and a light emitting end face (right end of optical fiber 30) from which a signal light beam amplified in the optical fiber is emitted to the outside of the external resonator.
With regard to claim 7, pumping light beams from a plurality of pump lasers are coupled to the optical fiber (para. [0109]). In an alternative embodiment, the optical  gain fiber includes a light emitting end face (right end of optical fiber 30) from which a signal light beam amplified in the optical fiber is emitted to the outside of the external resonator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takasaka  as applied to claim 5 above, and further in view of Yeniay (US 6,781,748). Takasaka discloses   that the second fiber Bragg grating (reflector) is followed by isolators [0032]. Takasaka does not disclose that the reflector is integrated with an isolator.  However, Yeniay teaches in the same field of endeavor, an optical amplifier with a doped waveguide, a pump, a reflector and an isolator (Fig. 1). Specifically, Yeniay teaches that the reflector (156), which may be a Fiber Bragg grating (FBG), is integrated with the isolator (160). 5th lines 43-49 and 9th col. lines 24-29. The advantage of such integration includes smaller size and better optical stability (5th col. lines 48-49); therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to integrate the reflector followed by an isolator, in the optical amplifier of Takasaka, to obtain this advantage.



Information Disclosure Statement
The information disclosure statement filed on July 7, 2020 has been considered by the Examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645